Citation Nr: 0710001	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  98-19 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for asbestosi, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In an October 1999 rating decision, the evaluation was 
increased to 30 percent disabling..

In a January 2003 decision, the Board denied an increased 
evaluation for asbestosis.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2003, the parties filed a joint Motion for Remand 
with the Court.  In a December 2003 Order, the Court granted 
the Motion and vacated the January 2003 Board decision.  The 
Board remanded the case in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The VA PFT of the July 2006 examination resulted in an 
impression of poor test performance.  However, the examiner 
did not state whether the results were valid or invalid.  In 
particular, FVC was 99 percent predicted pre use and 64 
percent predicted post use.  

Furthermore, the Board notes that the AOJ did not report the 
predicted post use FVC results of the July 2006 VA 
examination when considering the veteran's claim.  The reason 
for not reporting evidence is not known.  The AOJ must 
consider all of the evidence of record when evaluating the 
veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a 
clarification from a VA examiner as to 
the validity of the results of the July 
2006 PFT examination.  The examiner 
should specifically opine as to whether 
the test resuls are valid.  If the 
results are not valid, the examiner 
should explain why the results are not 
valid.  

2.  The AOJ should readjudicate the 
claim considering all of the pertinent 
evidence of record.  The AOJ should 
specifically consider and report all the 
FVC results of the July 2006 VA PFT 
test.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with all 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



